In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00033-CV
         ______________________________



IN RE: EXPUNCTION REQUEST BY BERTHA DAVIS




    On Appeal from the 71st Judicial District Court
               Harrison County, Texas
              Trial Court No. 07-0794




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                     MEMORANDUM OPINION

        Pending before the Court is an agreed motion to reverse the trial court's judgment and remand

this cause to the trial court for entry of an order denying expunction. The trial court had entered an

order of expunction, which the Texas Department of Public Safety appealed to this Court. The

parties have agreed that the cause should be reversed and remanded to the trial court for entry of an

order denying expunction—and also that the Department will not thereafter oppose a "Petition for

Nondisclosure" of the records of this arrest and deferred adjudication community supervision.

        Rule 42.1(a)(2) of the Texas Rules of Appellate Procedure provides:

               (a)     On Motion or By Agreement. The appellate court may dispose of an
        appeal as follows:

                ...

                        (2)      By Agreement. In accordance with an agreement signed by
                the parties or their attorneys and filed with the clerk, the court may:

                               (A)     render judgment effectuating the parties' agreements;

                               (B)    set aside the trial court's judgment without regard to
                        the merits and remand the case to the trial court for rendition of
                        judgment in accordance with the agreements; or

                                (C)     abate the appeal and permit proceedings in the trial
                        court to effectuate the agreement.

        In the motion, Appellant and Appellee represent that they have reached an agreement and

settled their differences.




                                                  2
         The Court has considered this cause on the parties' motion and concludes the motion should

be granted. See Brinker Tex., L.P. v. Muniz, 225 S.W.3d 229, 230 (Tex. App.—El Paso 2006, no

pet.).

         Accordingly, we set aside the trial court's judgment without regard to the merits and remand

this cause to the trial court for rendition of judgment in accordance with the agreement of the parties.




                                               Jack Carter
                                               Justice

Date Submitted:         July 15, 2008
Date Decided:           July 16, 2008




                                                   3